     Case 3:20-cv-01012-BEN-KSC Document 1 Filed 06/01/20 PageID.1 Page 1 of 17




 1   LAW OFFICES OF RONALD A. MARRON
     RONALD A. MARRON (SBN 175650)
 2   ron@consumersadvocates.com
     ALEXIS M. WOOD (SBN 270200)
 3   alexis@consumersadvocates.com
 4   KAS L. GALLUCCI (SBN 288709)
     kas@consumersadvocates.com
 5   651 Arroyo Drive
     San Diego, California 92103
 6   Telephone:(619) 696-9006
 7   Facsimile: (619) 564-6665
 8   Attorneys for Plaintiff and the Proposed Classes
 9
10                      UNITED STATES DISTRICT COURT
11                    SOUTHERN DISTRICT OF CALIFORNIA
12   ERIC FRANTZ, on behalf of himself,        Case No.: '20CV1012 BEN KSC
     and all others similarly situated,
13                                             CLASS ACTION
14                     Plaintiff,
                                               COMPLAINT FOR DAMAGES
15       v.                                    AND INJUNCTIVE RELIEF
16   FORCE FACTOR, LLC                         PURSUANT TO THE
                                               TELEPHONE CONSUMER
17                     Defendant.              PROTECTION ACT, 47 U.S.C. §§
                                               227 et seq.
18
19                                             DEMAND FOR JURY TRIAL
20
21
22
23
24
25
26
27
28


                                                           Frantz v. Force Factor, LLC
                                                        CLASS ACTION COMPLAINT
     Case 3:20-cv-01012-BEN-KSC Document 1 Filed 06/01/20 PageID.2 Page 2 of 17




 1                                    INTRODUCTION
 2         Plaintiff Eric Frantz (“Plaintiff”) brings this Class Action Complaint for
 3   damages, injunctive relief, and any other available legal or equitable remedies,
 4   resulting from the illegal actions of Force Factor, LLC (“Force Factor” or
 5   “Defendant”), in negligently, and/or willfully contacting Plaintiff through phone
 6   calls and text messages on Plaintiff’s cellular telephone, in violation of the
 7   Telephone Consumer Protection Act, 47 U.S.C. §§ 227 et seq., (“TCPA”), thereby
 8   invading Plaintiff’s privacy. Plaintiff alleges as follows upon personal knowledge
 9   as to his own acts and experiences and, as to all other matters, upon information and
10   belief, including investigation conducted by his attorneys.
11                                NATURE OF THE ACTION
12         1.     The TCPA strictly forbids nuisance phone calls and text messages
13   exactly like those alleged in this Complaint – intrusive phone calls and text messages
14   to private cellular phone, placed to numbers obtained without the prior express
15   consent of the recipients.
16         2.     In a misguided effort to solicit business, Force Factor routinely contacts
17   individuals through mass telephone campaigns and text messaging with automatic
18   telephone dialing equipment. However, Force Factor regularly makes these phone
19   calls and sends these text messages to cellular telephones, without consent, let alone
20   prior express written consent, in violation of the TCPA.
21         3.     Force Factor’s violations caused Plaintiff and members of the Classes
22   to experience actual harm, included aggravation, nuisance, and invasion of privacy
23   that necessarily accompanies the receipt of unsolicited and harassing phone calls and
24   text messages, as well as the violation of their statutory rights.
25         4.     Plaintiff and members of the Classes suffered a concrete injury in fact,
26   whether tangible or intangible, that is directly traceable to Defendant’s conduct, and
27   is likely to be redressed by a favorable decision in this action.
28

                                                 1
                                                             Frantz v. Force Factor, LLC
                                                          CLASS ACTION COMPLAINT
     Case 3:20-cv-01012-BEN-KSC Document 1 Filed 06/01/20 PageID.3 Page 3 of 17




 1         5.     Plaintiff seeks an injunction stopping Force Factor from making
 2   unsolicited phone calls and from sending unsolicited text messages, as well as an
 3   award of statutory damages under the TCPA, together with costs and reasonable
 4   attorneys’ fees.
 5                             JURISDICTION AND VENUE
 6         6.     This Court has federal question subject matter jurisdiction under 28
 7   U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act,
 8   47 U.S.C. § 227 et seq., a federal statute. Mims v. Arrow Financial Services, LLC,
 9   132 S.Ct. 740, 751-53 (2012). Jurisdiction is also proper under 28 U.S.C. §
10   1332(d)(2) because Plaintiff seeks up to $1,500 in damages for each call and text
11   message in violation of the TCPA, which, when aggregated among a proposed class
12   number in the tens of thousands, exceeds the $5,000,000 threshold for federal court
13   jurisdiction. Further, Plaintiff alleges national classes, which will result in at least
14   one class member belonging to a different state than that of the Defendant, providing
15   jurisdiction under 28 U.S.C. § 1332(d)(2)(A). Therefore, both elements of diversity
16   jurisdiction under the Class Action Fairness Act of 2005 (“CAFA”) are present, and
17   this Court has jurisdiction.
18         7.     The Court has personal jurisdiction over Defendant and venue is proper
19   in this District because Defendant transacts significant amounts of business within
20   this District, and the conduct and events giving rise to the claims, mainly the receipt
21   of the unsolicited phone calls and text messages, occurred in this District.
22                                         PARTIES
23         8.     Plaintiff Eric Frantz is, and at all times mentioned herein was, a resident
24   of the State of California, County of San Diego. He is, and at all times mentioned
25   herein, was a “person” as defined by 47 U.S.C. § 153 (39).
26         9.     Defendant Force Factor, LLC is located in Boston, Massachusetts, and
27   is a “person” as defined by 47 U.S.C. § 153 (39).
28

                                                 2
                                                             Frantz v. Force Factor, LLC
                                                          CLASS ACTION COMPLAINT
     Case 3:20-cv-01012-BEN-KSC Document 1 Filed 06/01/20 PageID.4 Page 4 of 17




 1   THE TELEPHONE CONSUMERS PROTECTION ACT OF 1991 (“TCPA”)
 2                                   47 U.S.C. §§ 227 et seq.
 3            10.   In 1991, Congress enacted the Telephone Consumer Protection Act, 47
 4   U.S.C. § 227 (TCPA),1 in response to a growing number of consumer complaints
 5   regarding certain telemarketing practices.
 6            11.   The TCPA regulates, among other things, the use of automated
 7   telephone equipment, or “autodialers.” Specifically, the plain language of section
 8   227(b)(1)(A)(iii) prohibits the use of autodialers to make any call to a wireless
 9   number in the absence of an emergency or the prior express consent of the called
10   party.2
11            12.   As recognized by the Federal Communication Commission (“FCC”)
12   and the Courts, a text message is a call under the TCPA. Satterfield v. Simon &
13   Schuster, Inc., 569 F.3d 946, 955 (9th Cir. 2009).
14            13.   According to findings by the Federal Communications Commission
15   (“FCC”), the agency Congress vested with authority to issue regulations
16   implementing the TCPA, such calls are prohibited because, as Congress found,
17   automated or prerecorded telephone calls are a greater nuisance and invasion of
18   privacy than live solicitation calls, and such calls can be costly and inconvenient.
19   The FCC also recognized that wireless customers are charged for incoming calls
20   whether they pay in advance or after the minutes are used.3
21            14.   One of the most bulk advertising methods employed by companies
22   today involves the use of “Short Message Services” (or “SMS”), which is a system
23
     1
      Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, 105 Stat. 2394
24   (1991), codified at 47 U.S.C. § 227 (TCPA). The TCPA amended Title II of the
25   Communications Act of 1934, 47 U.S.C. §§ 201 et seq.
26   2
         47 U.S.C. § 227(b)(1)(A)(iii).
27   3
      In Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18
28   FCC Rcd. 14014 (2003) (“2003 TCPA Order”).

                                                  3
                                                             Frantz v. Force Factor, LLC
                                                          CLASS ACTION COMPLAINT
     Case 3:20-cv-01012-BEN-KSC Document 1 Filed 06/01/20 PageID.5 Page 5 of 17




 1   that allows for transmission and receipt of short text messages to and from wireless
 2   telephones.
 3         15.     SMS text messages are directed to a wireless device through a
 4   telephone number assigned to the device.           When an SMS text message is
 5   successfully transmitted, the recipient’s wireless phone alerts the recipient that a
 6   message has been received. Because wireless telephones are carried on their
 7   owner’s person, SMS text message are received virtually anywhere in the world.
 8         16.     Unlike    more     conventional     advertisements,      SMS    message
 9   advertisements can actually cost their recipients money because wireless phone users
10   must pay their wireless service providers either for each text message they receive
11   or incur a usage allocation deduction to their text messaging or data plan, regardless
12   of whether the message is authorized.
13         17.     Moreover, the transmission of an unsolicited SMS text message to a
14   cellular device is distracting and aggravating to the recipient; intrudes upon the
15   recipient’s seclusion; wastes a quantifiable amount of available data on the
16   recipient’s cellular device, thereby reducing its data storage capacity; temporarily
17   reduces the available computing power and application processing speed on the
18   recipient’s device; diminishes the available battery power which shortens the battery
19   life; and requires expending a quantifiable amount of energy (electricity) to recoup
20   the battery power lost as a result of receiving such a message.
21         18.     The TCPA makes it “unlawful for any person within the United States
22   ... (A) to make any call (other than a call made for emergency purposes or made with
23   the prior express consent of the called party) using any automatic telephone dialing
24   system or an artificial or prerecorded voice ... (iii) to any telephone number assigned
25   to a ... cellular telephone service.” 47 U.S.C. § 227(b)(1)(A)(iii).
26         19.     “A person or entity” can bring a claim to recover the greater of actual
27   damages or $500 for a violation of § 227(b)(1)(A)(iii). Id. § 227(b)(3). A court may
28   award treble damages for a willful or knowing violation. Id.

                                                 4
                                                             Frantz v. Force Factor, LLC
                                                          CLASS ACTION COMPLAINT
     Case 3:20-cv-01012-BEN-KSC Document 1 Filed 06/01/20 PageID.6 Page 6 of 17




 1           20.   The TCPA defines “automatic telephone dialing systems” (ATDS) as
 2   follows: (1) The term ‘automatic telephone dialing system’ means equipment which
 3   has the capacity—(A) to store or produce telephone numbers to be called, using a
 4   random or sequential number generator; and (B) to dial such numbers. See Pub. L.
 5   No. 102-243, § 227, 105 Stat. 2394, 2395.
 6           21.   “[T]he statutory definition of ATDS is not limited to devices with the
 7   capacity to call numbers produced by a “random or sequential number generator,”
 8   but also includes devices with the capacity to dial stored numbers automatically.”
 9   Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1052 (9th Cir. 2018).
10           22.   Prior express consent is an affirmative defense on which Defendant
11   bear the burden of proof. The type of consent required depends on the content of
12   the message. If the message contains advertising or is telemarketing, the sender must
13   have secured, prior to sending the message, the signature of the recipient in a written
14   agreement that includes several specified disclosures. See 47 C.F.R. § 64.1200(f)(8).
15           23.   As of October 16, 2013, express written consent is required to make
16   any such telemarketing calls.4 The express written consent must be signed and be
17   sufficient to show the consumer received clear and conspicuous disclosure of the
18   significance of providing consent and must further unambiguously agree to receive
19   future phone calls.5
20                          COMMON FACTUAL ALLEGATIONS
21           24.   Force Factor is a sport nutrition and supplement company.
22           25.   Force Factor places phone calls and sends text messages to consumers
23   without having the necessary prior express written consent to do so in violation of
24   the TCPA.
25
26   4
      In Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 FCC
27   Rcd. 1830, 1837 ¶ 18, 1839 ¶ 20, 1858 ¶ 71 (2012) (“2012 FCC Order”).
     5
28       2012 FCC Order at 1844 ¶ 13.

                                                5
                                                            Frantz v. Force Factor, LLC
                                                         CLASS ACTION COMPLAINT
     Case 3:20-cv-01012-BEN-KSC Document 1 Filed 06/01/20 PageID.7 Page 7 of 17




 1         26.       Force Factor makes these unsolicited phone calls and places these
 2   unsolicited text message calls using equipment that has the capacity to store or
 3   produce telephone numbers, and to dial such numbers, without any need for human
 4   intervention.
 5         27.       These unsolicited phone calls and text messages placed to wireless
 6   telephones were placed via an “automatic telephone dialing system,” (“ATDS”) as
 7   defined by 47 U.S.C. § 227 (a)(1) and by using “an artificial or prerecorded voice”
 8   system as prohibited by 47 U.S.C. § 227 (b)(1)(A), which had the capacity to
 9   produce or store numbers randomly or sequentially, and to dial such numbers, to
10   place phone calls and text messages to consumers’ cellular telephone.
11         28.       The TCPA was intended to give individuals control over how and
12   where they receive calls and text messages. When Force Factor places phone calls
13   and sends text message to consumers without their consent, it fails to address or
14   respect the limitations imposed by the TCPA. In doing so, it takes control away
15   from the consumers and violates both the spirit and the letter of the TCPA.
16         29.       Under the TCPA and pursuant to the FCC’s January 2008 Declaratory
17   Ruling, the burden is on Defendant to demonstrate that Plaintiff provided express
18   consent within the meaning of the statute.
19                            FACTS SPECIFIC TO PLAINTIFF
20         30.       On or around October 2019, Plaintiff began receiving unsolicited
21   promotional phone calls from Force Factor to his wireless phone ending in the
22   number 9136, for which Plaintiff provided no consent to call, in an attempt to solicit
23   his business.
24         31.       On or around October 2019, Plaintiff also began receiving unsolicited,
25   promotional text messages from Force Factor to his wireless phone ending in the
26   number 9136, for which Plaintiff provided no consent to text, in an attempt to solicit
27   his business.
28

                                                  6
                                                             Frantz v. Force Factor, LLC
                                                          CLASS ACTION COMPLAINT
     Case 3:20-cv-01012-BEN-KSC Document 1 Filed 06/01/20 PageID.8 Page 8 of 17




 1         32.    Defendant utilized the SMS Code 696969 to send promotional text
 2   messages to Plaintiff. This number is owned or leased by Force Factor.
 3         33.    The unsolicited phone calls and text messages Force Factor sent to
 4   Plaintiff on his mobile telephone were solicitation and advertisements for free
 5   product or the purchase of Defendant’s products.
 6         34.    Plaintiff received at least three (3) unsolicited phone calls from
 7   Defendant and 47 unsolicited text messages from Defendant.
 8         35.    One such unsolicited text message from Force Factor received by
 9   Plaintiff came in at 2:57 a.m. and stated:
10                SCORE!: Maximize physical response with the libido enhancer on the
11                rise      at        GNC,        CVS,       &         Walmart.      Click
12                http://SnagSCORE.com/SCORE36 for a complimentary bottle.
13         36.    One such unsolicited text message from Force Factor received by
14   Plaintiff came in at 7:20 p.m. and stated:
15                You probably take a multivitamin. Why not take something for your
16                sexual    health?    Order      your   sample   of     SCORE!     today:
17                https://forcefactor.com/t/12d8et
18         37.    All of the text messages were generic in nature, impersonal and do not
19   provide a means for Plaintiff to opt-out.
20         38.    Plaintiff has never done business with Defendant and has never
21   provided Defendant with his phone number or consented to phone calls or text
22   message calls from Defendant on his mobile telephone.
23         39.    These unsolicited and promotional phone calls and text messages
24   placed to Plaintiff’s mobile telephone were placed via an “automatic telephone
25   dialing system,” (“ATDS”) as defined by 47 U.S.C. § 227 (a)(1), which had the
26   capacity to produce or store numbers randomly or sequentially, and to place
27   telephone calls and/or text message calls to Plaintiff’s cellular telephone by dialing
28   such numbers.

                                                  7
                                                            Frantz v. Force Factor, LLC
                                                         CLASS ACTION COMPLAINT
     Case 3:20-cv-01012-BEN-KSC Document 1 Filed 06/01/20 PageID.9 Page 9 of 17




 1         40.    The unsolicited and promotional text messages placed to Plaintiff’s
 2   mobile telephone also featured a prerecorded voice as the text messages were pre-
 3   populated with uniform text.
 4         41.    The telephone number that Defendant, or its agents, called and texted
 5   was assigned to a cellular telephone service for which Plaintiff incurred a charge for
 6   incoming calls pursuant to 47 U.S.C. § 227 (b)(1).
 7         42.    These phone calls and text messages constitute calls that were not for
 8   emergency purposes as defined by 47 U.S.C. § 227(b)(1)(A)(i).
 9         43.    Plaintiff did not provide Defendant or its agents prior express consent
10   to receive unsolicited phone calls or unsolicited text messages pursuant to 47 U.S.C.
11   § 227 (b)(1)(A) and/or has revoked any alleged prior express consent.
12         44.    These phone calls and text messages by Defendant or its agents
13   therefore violated 47 U.S.C. § 227(b)(1).
14                          CLASS ACTION ALLEGATIONS
15         45.    Plaintiff brings this action pursuant to Federal Rule of Civil Procedure
16   23(b)(2) and 23(b)(3) on behalf of himself and on behalf of and all others similarly
17   situated (“the Classes”).
18         46.    Phone Call Class: Plaintiff represents, and is a member of the Phone
19   Call Class, consisting of all persons within the United States who received any
20   unsolicited, promotional phone calls from Defendant or its agents on their cellular
21   telephones through the use of any automatic telephone dialing system as set forth in
22   47 U.S.C. § 227(b)(1)(A)(3) or featuring prerecorded voice messages, which phone
23   calls by Defendant or its agents were not made for emergency purposes or with the
24   recipients’ prior express consent, within four years prior to the filing of this
25   Complaint through the date of final approval.
26         47.    Text Message Class: Plaintiff represents, and is a member of the Text
27   Message Class, consisting of all persons within the United States who received any
28   unsolicited, promotional text message from Defendant or its agents on their cellular

                                                 8
                                                             Frantz v. Force Factor, LLC
                                                          CLASS ACTION COMPLAINT
     Case 3:20-cv-01012-BEN-KSC Document 1 Filed 06/01/20 PageID.10 Page 10 of 17




 1   telephones through the use of any automatic telephone dialing system as set forth in
 2   47 U.S.C. § 227(b)(1)(A)(3) or featuring prerecorded voice messages, which text
 3   messages by Defendant or its agents were not made for emergency purposes or with
 4   the recipients’ prior express consent, within four years prior to the filing of this
 5   Complaint through the date of final approval.
 6         48.    Defendant and its employees or agents are excluded from the Classes.
 7   Plaintiff does not know the number of members in the Classes, but believes members
 8   number in the hundreds of thousands, if not more. Thus, this matter should be
 9   certified as a Class action to assist in the expeditious litigation of this matter.
10         49.    Plaintiff and members of the Classes were harmed by the acts of
11   Defendant in at least the following ways: Defendant, either directly or through its
12   agents, illegally contacted Plaintiff and members of the Classes via their cellular
13   telephones by using unsolicited promotional phone calls and text messages, thereby
14   causing Plaintiff and members of the Classes to incur certain cellular telephone
15   charges or reduce cellular telephone time for which Plaintiff and members of the
16   Classes previously paid, and invading the privacy of said Plaintiff and the members
17   of the Classes. Plaintiff and the members of the Classes were damaged thereby.
18         50.    This suit seeks only statutory damages and injunctive relief for on
19   behalf of the Classes and it expressly is not intended to request any recovery for
20   personal injury and claims related thereto. Plaintiff reserves the right to expand the
21   Class definitions to seek recovery on behalf of additional persons as warranted as
22   facts are learned in further investigation and discovery.
23         51.    The joinder of the members of the Classes is impractical and the
24   disposition of their claims in the Class action will provide substantial benefits both
25   to the parties and to the Court. The Classes can be identified through Defendant’s
26   records or Defendant’s agents’ records.
27         52.    There is a well-defined community of interest in the questions of law
28   and fact involved affecting the parties to be represented. The questions of law and

                                                  9
                                                              Frantz v. Force Factor, LLC
                                                           CLASS ACTION COMPLAINT
     Case 3:20-cv-01012-BEN-KSC Document 1 Filed 06/01/20 PageID.11 Page 11 of 17




 1   fact to the Classes predominate over questions which may affect individual members
 2   of the Classes, including the following:
 3            a. Whether, within the four years prior to the filing of this Complaint
 4                through the date of final approval, Defendant or its agents made
 5                promotional phone calls without the recipients’ prior express consent
 6                (other than a text message made for emergency purposes or made with
 7                the prior express consent of the called party) to a Phone Call Class
 8                member using any automatic telephone dialing system, to any
 9                telephone number assigned to a cellular telephone service;
10            b. Whether, within the four years prior to the filing of this Complaint
11                through the date of final approval, Defendant or its agents sent
12                promotional text messages without the recipients’ prior express consent
13                (other than a text message made for emergency purposes or made with
14                the prior express consent of the called party) to a Text Message Class
15                member using any automatic telephone dialing system, to any
16                telephone number assigned to a cellular telephone service;
17            c. Whether the equipment Defendant, or its agents, used to make the
18                phone calls in question was an automatic telephone dialing system as
19                contemplated by the TCPA;
20            d. Whether the equipment Defendant, or its agents, used to send the text
21                messages in question was an automatic telephone dialing system as
22                contemplated by the TCPA;
23            e. Whether Defendant, or its agents, systematically made promotional
24                phone calls to persons who did not previously provide Defendant with
25                their prior express consent to receive such phone calls;
26            f. Whether Defendant, or its agents, systematically sent promotional text
27                messages to persons who did not previously provide Defendant with
28                their prior express consent to receive such text messages;

                                                10
                                                           Frantz v. Force Factor, LLC
                                                        CLASS ACTION COMPLAINT
     Case 3:20-cv-01012-BEN-KSC Document 1 Filed 06/01/20 PageID.12 Page 12 of 17




 1               g. Whether Plaintiff and the Classes were damaged thereby, and the extent
 2                  of damages for such violation; and
 3               h. Whether Defendant and its agents should be enjoined from engaging in
 4                  such conduct in the future.
 5         53.      As a person that received at least one unsolicited promotional phone
 6   call and one unsolicited promotional text message to his cellular telephone without
 7   prior express contest, Plaintiff is asserting claims that are typical of the Classes.
 8   Plaintiff will fairly and adequately represent and protect the interests of the Classes
 9   in that Plaintiff has no interest antagonistic to any member of the Classes.
10         54.      Plaintiff and the members of the Classes have all suffered irreparable
11   harm as a result of the Defendant’s unlawful and wrongful conduct. Absent a class
12   action, the Classes will continue to face the potential for irreparable harm. In
13   addition, these violations of law will be allowed to proceed without remedy and
14   Defendant will likely continue such illegal conduct. Because of the size of the
15   individual Class member’s claims, few, if any, members of the Classes could afford
16   to individually seek legal redress for the wrongs complained of herein.
17         55.      A class action is a superior method for the fair and efficient adjudication
18   of this controversy because joinder of all parties is impracticable. Class-wide
19   damages are essential to induce Defendant to comply with federal law. The interest
20   of members of the Classes in individually controlling the prosecution of separate
21   claims against Defendant is small because the maximum statutory damages in an
22   individual action for violation of privacy are minimal, especially given the burden
23   and expense of individual prosecution of the complex litigation necessitated by
24   Defendant’s actions. Thus, it would be virtually impossible for the individual
25   members of the Classes to obtain effective relief from Defendant’s misconduct. Even
26   if members of the Classes could sustain such individual litigation, it would still not
27   be preferable to a class action because individual litigation would increase the delay
28   and expense to all parties due to the complex legal and factual controversies

                                                  11
                                                              Frantz v. Force Factor, LLC
                                                           CLASS ACTION COMPLAINT
     Case 3:20-cv-01012-BEN-KSC Document 1 Filed 06/01/20 PageID.13 Page 13 of 17




 1   presented in this Complaint. By contrast, a class action presents far fewer
 2   management difficulties and provides the benefits of single adjudication, economy
 3   of scale, and comprehensive supervision by a single Court. Economies of time, effort
 4   and expense will be fostered and uniformity of decisions ensured.
 5         56.    Defendant has acted on grounds generally applicable to the Classes,
 6   thereby making appropriate final injunctive relief and corresponding declaratory
 7   relief with respect to the Classes as a whole.
 8                                        COUNT 1
 9                        NEGLIGENT VIOLATIONS OF THE TCPA
10                               47 U.S.C. §§ 227 ET SEQ.
11         57.    Plaintiff incorporates by reference all of the above paragraphs of this
12   Complaint as though fully stated herein.
13         58.    Each such telephone call was made using equipment that, upon
14   information and belief, had the capacity to store or produce telephone numbers to be
15   called, using a random or sequential number generator, and to dial such numbers.
16   By using such equipment, Defendant was able to effectively make thousands of
17   phone calls simultaneously to lists of thousands of wireless phone numbers of
18   consumers without human intervention. These telephone calls were made without
19   the prior express consent of the Plaintiff and other members of the Phone Call Class
20   to receive such telephone calls.
21         59.    Defendant made unauthorized automated text message calls using an
22   automatic telephone dialing system or prerecorded voice to the cellular telephone
23   number of Plaintiff and the other members of the Text Message Class without their
24   prior express written consent.
25         60.    These text message calls were made en masse using equipment that,
26   upon information and belief, had the capacity to store or produce telephone numbers
27   to be called, using a random or sequential number generator, and to dial such
28   numbers. By using such equipment, Defendant was able to send thousands of text
                                                12
                                                          Frantz v. Force Factor, LLC
                                                       CLASS ACTION COMPLAINT
     Case 3:20-cv-01012-BEN-KSC Document 1 Filed 06/01/20 PageID.14 Page 14 of 17




 1   messages simultaneously to thousands of consumers’ cellphones without human
 2   intervention. These text messages are analogous to a prerecorded voice made
 3   without the prior express consent of the Plaintiff.
 4         61.    The foregoing acts and omissions of Defendant and its agents constitute
 5   multiple negligent violations of the TCPA, including but not limited to each and
 6   every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
 7         62.    As a result of Defendant’s, and Defendant’s agents’, negligent
 8   violations of 47 U.S.C. § 227 et seq., Plaintiff is entitled to an award of $500.00 in
 9   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
10   227(b)(3)(B).
11         63.    Plaintiff is also entitled to and seek injunctive relief prohibiting such
12   conduct in the future.
13                                        COUNT 2
14               KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCPA
15                                 47 U.S.C. §§ 227 ET SEQ.
16         64.    Plaintiff incorporates by reference paragraphs 1-56 of this Complaint
17   as though fully stated herein.
18         65.    Each such telephone call was made using equipment that, upon
19   information and belief, had the capacity to store or produce telephone numbers to be
20   called, using a random or sequential number generator, and to dial such numbers.
21   By using such equipment, Defendant was able to effectively make thousands of
22   phone calls simultaneously to lists of thousands of wireless phone numbers of
23   consumers without human intervention. These telephone calls were made without
24   the prior express consent of the Plaintiff and other members of the Phone Call Class
25   to receive such telephone calls.
26         66.    Defendant made unauthorized automated text message calls using an
27   automatic telephone dialing system or prerecorded voice to the cellular telephone
28

                                                13
                                                              Frantz v. Force Factor, LLC
                                                           CLASS ACTION COMPLAINT
     Case 3:20-cv-01012-BEN-KSC Document 1 Filed 06/01/20 PageID.15 Page 15 of 17




 1   number of Plaintiff and the other members of the Text Message Class without their
 2   prior express written consent.
 3         67.    These text message calls were made en masse using equipment that,
 4   upon information and belief, had the capacity to store or produce telephone numbers
 5   to be called, using a random or sequential number generator, and to dial such
 6   numbers. By using such equipment, Defendant was able to send thousands of text
 7   messages simultaneously to thousands of consumers’ cellphones without human
 8   intervention. These text messages are analogous to a prerecorded voice made
 9   without the prior express consent of the Plaintiff.
10         68.    The foregoing acts and omissions of Defendant constitutes multiple
11   knowing and/or willful violations of the TCPA, including but not limited to each and
12   every one of the above-cited provisions of 47 U.S.C. §§ 227 et seq.
13         69.    As a result of Defendant’s knowing and/or willful violations of 47
14   U.S.C. § 227 et seq., Plaintiff and the Classes are entitled to treble damages, as
15   provided by statute, up to $1,500.00, for each and every violation, pursuant to 47
16   U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
17         70.    Plaintiff and the Classes are also entitled to and seek injunctive relief
18   prohibiting such conduct in the future.
19                                PRAYER FOR RELIEF
20   Wherefore, Plaintiff respectfully requests the Court to grant Plaintiff and the
21   Classes the following relief against Defendant:
22               FIRST COUNT FOR NEGLIGENT VIOLATION OF THE TCPA
23                                 47 U.S.C. §§ 227 ET SEQ.
24         71.    As a result of Defendant’s, and Defendant’s agents’, negligent
25   violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks for himself and each Phone Call
26   Class member and each Text Message Class member $500.00 in statutory damages,
27   for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
28

                                                14
                                                              Frantz v. Force Factor, LLC
                                                           CLASS ACTION COMPLAINT
     Case 3:20-cv-01012-BEN-KSC Document 1 Filed 06/01/20 PageID.16 Page 16 of 17




 1         72.    Pursuant to 47 U.S.C. § 227(b)(3)(A), Plaintiff seeks injunctive relief
 2   prohibiting such conduct in the future.
 3      SECOND COUNT FOR KNOWING AND/OR WILLFUL VIOLATION OF THE TCPA
 4                                 47 U.S.C. §§ 227 ET SEQ.
 5         73.    As a result of Defendant’s, and Defendant’s agents’, willful and/or
 6   knowing violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks for himself and each
 7   Phone Call Class member and each Text Message Class member treble damages, as
 8   provided by statute, up to $1,500.00 for each and every violation, pursuant to 47
 9   U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
10         74.    Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
11   conduct in the future.
12                                             ***
13         75.    Any other relief the Court may deem reasonable, just and proper.
14                                      JURY DEMAND
15          Plaintiff hereby demands a trial by jury on all issues so triable.
16
17                            DOCUMENT PRESERVATION DEMAND
18         Plaintiff hereby demands that Defendant take affirmative steps to preserve all
19    phone calls and text messages, recordings, data, emails, documents and all other
20    tangible things that relate to the allegations herein, Plaintiff or the putative class
21    members, or the making of calls or the sending of text messages, the events
22    described herein, any third party associated with any telephone call, text message,
23    campaign, account, sale or file associated with Plaintiff or the account in question,
24    and any account or number or symbol relating to any of them. These materials are
25    very likely relevant to the litigation of this claim. If Defendant is aware of any third
26    party that has possession, custody or control of any such materials, Plaintiff
27    demands that Defendant request that such third party also take steps to preserve the
28    materials, and notify the undersigned of the circumstances immediately so that

                                                 15
                                                             Frantz v. Force Factor, LLC
                                                          CLASS ACTION COMPLAINT
     Case 3:20-cv-01012-BEN-KSC Document 1 Filed 06/01/20 PageID.17 Page 17 of 17




 1    counsel may take appropriate action. This demand shall not narrow the scope of any
 2    independent document preservation duties of Defendant.
 3
 4
 5   Dated: June 1, 2020                   s/ Ronald A. Marron
                                           By: Ronald A. Marron
 6                                         LAW OFFICES OF RONALD A.
 7                                         MARRON
                                           RONALD A. MARRON
 8                                         ALEXIS M. WOOD
 9                                         KAS L. GALLUCCI
10                                         651 Arroyo Drive
                                           San Diego, California 92103
11                                         Telephone: (619) 696-9006
12                                         Facsimile: (619) 564-6665
13                                         Attorneys for Plaintiff
                                           and the Proposed Classes
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              16
                                                          Frantz v. Force Factor, LLC
                                                       CLASS ACTION COMPLAINT
